 'In the MatterOfWEINBEROERSALESCO.;INC.and,UNITED DOCK&"FRUIT WORKERSUNION, FOR AFFILIATION WITH THE C. I.O.Case No. R-2030ORDER DISMISSINGPETITIONMarch 22, 1941The Board, on October 5, 1940, having issued a Decision and Di-rection of Election in the above-entitled case;' and on November 27,1940, having issued a Supplemental Decision and Second Directionof Election, and on January 16, 1941, having issued an Amendmentto Section Direction of Election, and on March 10, 1941, having given'notice that on Friday, March 21, 1941, or as soon thereafter as mightbe convenient, unless sufficient cause to the contrary should thenappear, it would dismiss the' petition for investigation and certifica-tion of representatives filed in the above-entitled case and would closethe aforesaid case, and no objections having been filed with theBoard,IT Is HEREBYORDERED that the said petition be, and it hereby is, dis-missed, and that the aforesaid case be, and it hereby is, closed.127 N. L.R. B. 670.30 N. L.R. B., No. 81.536